t c memo united_states tax_court janet phillips petitioner v commissioner of internal revenue respondent docket no filed date francis j sullivan for petitioner carol e moran for respondent memorandum opinion foley judge respondent determined the following deficiencies additions to tax and accuracy-related_penalties relating to petitioner's federal income taxes year deficiency dollar_figure addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioner the issues for decision are as follows whether petitioner is entitled to a deduction for business_expenses we hold that she is not whether petitioner is liable for additions to tax for failing to file her tax returns in a timely manner we hold that she is whether petitioner is liable for accuracy-related_penalties for negligence we hold that she is background the facts have been fully stipulated under rule and are so found petitioner resided in bensalem pennsylvania at the time she filed her petition petitioner's husband glenn w phillips was the sole shareholder of n h_r corp nhr petitioner who had no affiliation with nhr owned a disability insurance_policy which in and paid her dollar_figure and dollar_figure respectively allegedly to cover the cost of nhr's overhead expenses on date petitioner filed federal_income_tax returns for and on the returns petitioner selected married filing separate status and did not report the benefits received under the policy on date petitioner filed amended federal_income_tax returns on which she reported income of dollar_figure and dollar_figure respectively for and on her amended_return petitioner deducted dollar_figure in business_expenses this resulted in a dollar_figure net_operating_loss which petitioner then carried back and applied against her gross_income on date respondent issued a notice_of_deficiency to petitioner respondent determined that petitioner was not entitled to deduct the claimed business_expenses and was liable for deficiencies in her federal_income_tax additions to tax and accuracy-related_penalties discussion petitioner contends that she should be allowed to offset the income she received from the insurance proceeds by deducting nhr's business_expenses respondent contends that petitioner has failed to establish that she is entitled to such a deduction we agree with respondent petitioner did not present any evidence to establish that she paid nhr's expenses moreover even if she had presented such evidence petitioner has failed to cite and we have not found any authority that would permit her to deduct nhr's expenses on her personal return see rule a 292_us_435 stating that a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms cf sec_1_162-1 income_tax regs stating that to be deductible business_expenses must be directly connected with or pertaining to the taxpayer's trade_or_business emphasis added accordingly we hold that petitioner is not entitled to a deduction for nhr's business_expenses respondent determined that petitioner was liable for additions to tax for failure_to_file her federal_income_tax returns in a timely manner as well as accuracy-related_penalties for negligence sec_6651 imposes an addition_to_tax for failure_to_file a tax_return in a timely manner petitioner's and tax returns were due on date and respectively petitioner did not file those returns however until date petitioner has failed to establish that her tardiness was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 290_us_111 accordingly petitioner is liable for the sec_6651 additions to tax sec_6662 imposes an accuracy-related_penalty on the portion of an underpayment that is attributable to negligence or disregard of rules or regulations negligence is the 'lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ' 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 petitioner has failed to establish that she exercised due care in reporting her income and expenses 58_tc_757 or that she acted with reasonable_cause and in good_faith sec_6664 accordingly petitioner is liable for the sec_6662 accuracy-related_penalties all other arguments raised by the parties are either irrelevant or without merit to reflect the foregoing decision will be entered for respondent
